Citation Nr: 0020996	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to April 
1944.  The appellant is the veteran's widow.

The instant appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida.  The Board of Veterans' 
Appeals (Board) notes that claims for entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 were also adjudicated 
in that decision and were listed in the February 1999 
statement of the case.  However, the appellant's contentions, 
including the December 1998 notice of disagreement, pertain 
solely to the claim of entitlement to service connection for 
the cause of the veteran's death.  Therefore, the other two 
issues listed in the December 1998 rating decision will not 
be addressed in this decision.  In this connection, the Board 
notes that a March 1983 rating decision found that basic 
eligibility to benefits under 38 U.S.C.A. Chapter 35 was 
established. 


FINDINGS OF FACT

1.  The Board denied the veteran's claim for entitlement to 
service connection for the cause of the veteran's death in 
a June 1984 decision.

2.	Evidence submitted since the Board's June 1984 decision 
includes additional treatment records surrounding the 
veteran's final period of hospitalization and numerous 
articles relating various nonsteroidal anti-inflammatory 
drugs (NSAIDs), including medications that the veteran was 
prescribed for his service-connected disability prior to 
his death, to liver and gastrointestinal disorders.

3.	The veteran's immediate cause of death as listed on his 
certificate of death was acute renal and cerebral failure 
due to, or as a consequence of, diabetes mellitus, 
perforated duodenal ulcer, septicemia, severe cirrhosis, 
and arteriosclerotic heart disease.

4.  Evidence provided since the Board's June 1984 decision is 
new and, when viewed by itself or in the context of the 
earlier evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  The claim for service connection for the cause of the 
veteran's death is plausible.


CONCLUSIONS OF LAW

1.  The Board's June 1984 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for the cause of the 
veteran's death has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial issue before the Board is whether the appellant 
has submitted new and material evidence to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  The last final 
decision on that issue was a June 1984 Board decision.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence, submitted to reopen a claim, will be presumed 
credible for the purpose of determining whether the claim has 
been reopened.  Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  Upon reopening the claim, a determination must then 
be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Pertinent evidence associated with the claims file since June 
1984 includes additional private treatment records surrounding 
the veteran's final period of hospitalization as well as 
numerous articles regarding an etiological relationship 
between NSAIDs and the development of gastrointestinal and 
liver disease.  These articles made specific reference to 
Motrin and Meclomen, referred to in a letter from the 
veteran's private physician F. A. Ano, M.D., as medication 
that the veteran had been prescribed.  The veteran's death 
certificate listed the immediate cause of death as acute renal 
and cerebral failure due to, or as a consequence of diabetes 
mellitus, perforated duodenal ulcer, septicemia, severe 
cirrhosis, and arteriosclerotic heart disease.

The additional private treatment records and the medical 
articles are new and bear directly and substantially upon the 
specific matter under consideration.  Moreover, they are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
therefore constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.

The Board must next determine whether the appellant's claim is 
well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom., Epps v. West, 118 S. Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C.A. § 5107(a), the VA has a 
duty to assist only those claimants who have established 
plausible claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the next question that must be resolved in this 
appeal is whether the appellant has presented evidence that 
the claim for service connection for the cause of the 
veteran's death is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In the case at hand, the immediate cause of the veteran's 
death in October 1982, according to the death certificate, 
was acute renal and cerebral failure, due to, or as a 
consequence of diabetes mellitus, perforated duodenal ulcer, 
septicemia, severe cirrhosis, and arteriosclerotic heart 
disease.  The veteran was service-connected for ankylosing 
spondylitis (also characterized as incipient Marie Strumpel 
form of arthritis), evaluated as 60 percent disabling, and 
was receiving a total disability rating based upon individual 
unemployability at the time of his death.  

Numerous articles are of record which indicate an etiological 
relationship between the use of NSAIDs and gastrointestinal 
and liver disease.  A May 1983 letter from the veteran's 
treating physician, Dr. Ano, indicates that the veteran had 
been tried on several medications to control his arthritic 
problems, including Motrin, occasional steroid shots, and 
Meclomen.  A September 1983 letter from another physician who 
treated the veteran, Thomas L. Wells, M.D., indicated that 
the veteran received surgery for massive gastrointestinal 
bleeding, and, in addition to a bleeding duodenal ulcer which 
had perforated, he had marked inflammatory change and other 
changes which later led to his demise.  He opined that 
"[a]lthough there is no definite proof of medications 
causing the ulcer, there is a massive amount of literature 
indicating the probable cause of peptic ulcers by medications 
commonly used for the treatment of arthritis.  In addition, 
the incidence of perforation of peptic ulcer is also high in 
patients treated with arthritic medications such as those 
prescribed for [the veteran]." 

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a link 
between the veteran's death and his service-connected 
ankylosing spondylitis, thereby satisfying the elements of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  See Caluza, 7 Vet. App. at 506; Jones, 
7 Vet. App. at 137. 


ORDER

Having submitted new and material evidence, the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death is reopened.  Her claim for service connection 
for the cause of the veteran's death is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board notes that Dr. Wells opined in September 1983 that, 
although there was no definite proof of medications causing 
the veteran's ulcer, there was a massive amount of literature 
indicating the probable cause of peptic ulcers by medications 
commonly used for the treatment of arthritis and that the 
incidence of perforation of peptic ulcer disease was high in 
patients treated with arthritic medications such as those 
prescribed for the veteran.  Further, based on the 
appellant's submission of numerous recent articles, 
additional medical research has been accomplished.  
Therefore, the Board believes that further medical opinion is 
needed regarding the cause of the veteran's death.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Also, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet.App. 213 
(1992).  The Board is of the opinion that further evidentiary 
development is warranted with respect to this issue.

Accordingly, this case is REMANDED to VARO for the following 
action:

1.  The claims folder should be forwarded 
to an appropriate physician for an 
opinion regarding the relationship, if 
any, between the veteran's service-
connected ankylosing spondylitis (also 
characterized as incipient Marie Strumpel 
form of arthritis) and the cause of his 
death.  The physician should be requested 
to state the following medical opinion: 
whether it is at least as likely as not 
that the veteran's service-connected 
disability, or any medications taken for 
the treatment thereof, caused or 
contributed to any of the disorders 
listed on the veteran's death 
certificate:  acute renal and cerebral 
failure, diabetes mellitus, perforated 
duodenal ulcer, septicemia, severe 
cirrhosis, or arteriosclerotic heart 
disease.  If the physician is unable to 
answer the question, the reasons should 
be clearly stated.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the 
development action has been conducted and 
completed in full.  If it is incomplete, 
appropriate corrective action is to be 
implemented. 

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case, which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). The applicable response time 
should be allowed.

No action is required of the appellant until she receives 
further notice.  This REMAND is to develop evidence and to 
ensure that she is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted as to 
the issue addressed in this REMAND.  She has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



